Citation Nr: 0704044	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  05-06 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1.  Whether the amount of a settlement under the Federal 
Torts Claims Act (FTCA) should be offset against disability 
compensation awarded pursuant to 38 U.S.C.A. § 1151.

2.  Entitlement to an initial disability rating greater than 
80 percent for service-connected left distal urethral 
stricture with severe hyrdroureteronephrosis of the left 
kidney, status post percutaneous nephrostomy left distal 
ureteral reconstruction.

3.  Entitlement to an initial disability rating greater than 
10 percent for service-connected scar of the left quadrant 
with bulging.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Jackson, Mississippi.

In August 2006, the veteran testified at a video conference 
hearing over which the undersigned Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the veteran's claims file.

The issue of entitlement to an initial disability rating 
greater than 80 percent for service-connected left distal 
urethral stricture with severe hyrdroureteronephrosis of the 
left kidney, status post percutaneous nephrostomy left distal 
ureteral reconstruction, and to an initial disability rating 
greater than 10 percent for service-connected scar of the 
left quadrant with bulging are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In October 2003, the RO awarded the veteran compensation 
under the provisions of 38 U.S.C.A. § 1151 for left distal 
urethral stricture with severe hyrdroureteronephrosis of the 
left kidney, status post percutaneous nephrostomy left distal 
ureteral reconstruction, and to scar of the left quadrant 
with bulging, incurred are a result of treatment at a VA 
Medical Center (VAMC).

2.  In June 2002, the United States settled a claim made by 
the veteran under the FTCA for personal injury incurred at 
the West Palm Beach, Florida VAMC in the amount of 
$500,000.00. 


CONCLUSION OF LAW

The full settlement amount of $500,000.00, or any remaining 
portion, must be recouped from the veteran's award of 38 
U.S.C.A. § 1151 disability benefits.  38 U.S.C.A. § 1151 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.800 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision dated in October 2003, the RO granted the 
veteran disability compensation benefits under 38 U.S.C.A. § 
1151.  The compensation was for a December 1998 injury at the 
West Palm Beach, Florida VAMC consisting of damage to the 
veteran described as a left distal urethral stricture with 
severe hyrdroureteronephrosis of the left kidney, status post 
percutaneous nephrostomy left distal ureteral reconstruction 
and scar of the left quadrant with bulging.

Thereafter, as a result of the December 1998 injury, the 
veteran filed a FTCA claim.  The United States and the 
veteran settled the claim in June 2002 in the amount of 
$500,000.00.  The evidence of record establishes that he 
received $500,000.00 in full settlement of his civil claim.
Pursuant to the provisions of 38 U.S.C.A §  1151(b), VA 
undertook action to cease payment of the benefit granted in 
October 2003.  

The veteran argues that he was misinformed as to the effect 
of the FTCA settlement by government representatives; and 
that such action is unjust and inequitable.  After a careful 
review of the law and the record, the Board finds that as a 
matter of law, the appeal must be denied.

The law in this case is clear.  Under 38 U.S.C.A. § 1151:

"[w]here an individual is, on or after December 1, 
1962, awarded a judgment against the United States 
in a civil action brought pursuant to section 
1346(b) of title 28, or . . . enters into a 
settlement or compromise under section 2672 or 2677 
of title 28 by reason of a disability or death 
treated pursuant to this section as if it were 
service-connected, then no benefits shall be paid 
to such individual for any month beginning after 
the date such judgment, settlement, or compromise 
becomes final until the aggregate amount of 
benefits which would be paid but for this 
subsection equals the total amount included in such 
judgment, settlement or compromise."  38 U.S.C.A. § 
1151(b)

38 U.S.C.A §  1151(b) (Italics added).  

VA regulations implementing section 1151(b) are in accord 
with the statute, and provide that where any person is 
awarded a judgment on or after December 1, 1962, against the 
United States in a civil action brought pursuant to 28 U.S.C. 
§ 1346(b), or enters into a settlement or compromise on or 
after December 1, 1962, under 28 U.S.C. § 2672 or § 2677, by 
reason of disability, aggravation or death within the purview 
of this section [i.e., 38 U.S.C.A. § 1151], no compensation . 
. . shall be paid to such person for any month beginning 
after the date of such judgment, settlement, or compromise on 
account of such disability, aggravation, or death becomes 
final until the total amount of benefits which would be paid 
except for this provision equals the total amount included in 
such judgment, settlement, or compromise.  The provisions of 
this paragraph do not apply, however, to any portion of such 
compensation or dependency and indemnity compensation payable 
for any period preceding the end of the month in which such 
judgment, settlement, or compromise becomes final.  38 
U.S.C.A. § 3.800(a)(2).

Under the statutory provision quoted above in this decision, 
and under the corresponding applicable regulation, the total 
amount of $500,000.00 is subject to recoupment from the 
veteran's award of VA compensation benefits under 38 U.S.C.A. 
§ 1151 before payments to him of those benefits can resume.  

The controlling law and regulation are quite specific on this 
point, and there is no legal authority for any exception in 
the present case.  The Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  It has been observed that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)]. 

For the reasons shown above the Board has determined that the 
full amount of the $500,000.00 settlement of the FTCA claim 
must be offset against the compensation benefits payable to 
the veteran under 38 U.S.C.A. § 1151.  Because of the absence 
of legal merit or lack of entitlement under the law, the 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

In conclusion, the Board finds that the veteran's 
compensation benefits awarded pursuant to 38 U.S.C.A. § 1151 
are subject to offset in the amount of $500,000.00 against 
his FTCA settlement award and that the RO's offset of these 
benefits was proper.  When a veteran is awarded benefits 
pursuant to the FTCA, compensation shall not be paid pursuant 
to 38 U.S.C.A. § 1151 based on the same incident until an 
amount equal to the tort award is offset by VA.  VAOPGCPREC 
79-90 (the offset provision of section 351 was intended to 
assure that the same individual does not recover twice for 
the same disability or death).

The Board also observes that relevant statutes recognize 
certain circumstances where VA will refrain from, or 
discontinue providing, assistance to the veteran in the 
development of his claim for VA benefits.  VA is not required 
to provide assistance to a claimant if, as in this case, "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(2) (West 
2002 & Supp. 2005).  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d) (2006).

No other development is warranted for this claim because the 
law, and not the evidence, is dispositive; therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, non-prejudicial 
error.  See Valiao v. Principi, 17 Vet. App. 229 (2003).  
Where the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the decision, the case should not be remanded for 
development that could not possibly change the outcome of the 
decision.  The failure to carry out such required development 
under those circumstances is nonprejudicial error under 38 
U.S.C.A. § 7261(b) (in conducting review of Board decision, 
the Court shall take due account of the rule of prejudicial 
error); cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(stating "strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case. Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the Board and [the Secretary] with no 
benefit flowing to the veteran").  Because the law, not the 
evidence, controls the outcome of this appeal, further 
expenditure of VA's resources is not warranted, and there is 
no prejudice to the veteran in proceeding to consider the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It is also pertinent to note that, in a recent opinion, VA 
General Counsel held that section 5103(a) does not require VA 
to seek evidence from a claimant other than that identified 
by VA as necessary to substantiate the claim.  See VAOPGCPREC 
1-2004.  Furthermore, in VAOPGCPREC 5-2004 (June 23, 2004) 
the VA General Counsel held that VCAA does not require either 
notice or assistance when the claim cannot be substantiated 
under the law or based on the application of the law to 
undisputed facts. 


ORDER

The appeal to establish that proceeds of a settlement under 
FTCA should not be offset against compensation benefits 
granted under 38 U.S.C.A. § 1151 is denied.


REMAND

The veteran is also seeking an increased disability rating 
for his service-connected left distal urethral stricture with 
severe hyrdroureteronephrosis of the left kidney, status post 
percutaneous nephrostomy left distal ureteral reconstruction, 
and scar of the left quadrant with bulging.  During his 
August 2006 video conference hearing, the veteran indicated 
that he had been scheduled to undergo additional VA 
diagnostic testing of his service-connected disabilities, to 
include a magnetic resonance imaging (MRI) study, through the 
Memphis VAMC, on the day following the hearing.  On remand 
arrangements should be undertaken to obtain all additional 
records.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) 
(2006).

The veteran also asserted that the symptoms associated with 
his left distal urethral stricture with severe 
hyrdroureteronephrosis of the left kidney, status post 
percutaneous nephrostomy left distal ureteral reconstruction, 
and scar of the left quadrant with bulging had increased 
since his most recent VA examination.  As such, on remand, 
the veteran should be scheduled for an appropriate VA 
examination so that a medical opinion may be obtained as to 
the current extent and nature of his service-connected 
disabilities currently before the Board.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c)(4) 
(2006).



Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain any 
records that are not currently included in 
the clams file which reflect treatment for 
the veteran's service-connected left 
distal urethral stricture with severe 
hyrdroureteronephrosis of the left kidney, 
status post percutaneous nephrostomy left 
distal ureteral reconstruction, and scar 
of the left quadrant with bulging.  VA 
medical treatment records of the veteran 
that are not already associated with his 
claims file, to include the results of a 
MRI study scheduled through the Memphis 
VAMC in August 2006 and interpretations 
thereof, should also be obtained.  All 
efforts to obtain these records must be 
documented in the claims file. If any 
records cannot be obtained, it should be 
so stated, and the veteran is to be 
informed of any records that could not be 
obtained.  

2.  Schedule the veteran for an 
appropriate VA examination to assess the 
nature and severity of his service-
connected left distal urethral stricture 
with severe hyrdroureteronephrosis of the 
left kidney, status post percutaneous 
nephrostomy left distal ureteral 
reconstruction.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should indicate in the report 
that the claims file was in fact reviewed 
in conjunction with the examination.  All 
indicated diagnostic and laboratory 
studies should be performed.  In the 
report of findings, the examiner should 
provide a diagnosis and set forth the 
impairment and symptomatology attributed 
thereto.  An opinion as to the extent of 
renal dysfunction, voiding dysfunction, 
and urinary dysfunction should also be 
included.  Findings should be reported 
that correlate with the criteria contained 
in 38 C.F.R. § 4.115b, Diagnostic Codes 
7508 through 7511. The examiner  should 
offer a complete rationale for all 
opinions expressed.

3.  Schedule the veteran for an 
appropriate VA examination to assess the 
nature and severity of his service-
connected scar of the left quadrant with 
bulging.  The claims file and a separate 
copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should indicate in the report 
that the claims file was in fact reviewed 
in conjunction with the examination.  All 
indicated diagnostic and laboratory 
studies should be performed.  In the 
report of findings, the examiner should 
provide a diagnosis and set forth the 
impairment and symptomatology that can be 
attributed thereto.  An opinion as to the 
extent of scar of the left quadrant should 
be provided.  Findings should be reported 
that correlate with the criteria contained 
in 38 C.F.R. § 4.118, Diagnostic Codes 
7800 through 7805.  Unretouched 
photographs of the affected areas should 
be included with the examination report.  
The examiner should offer a complete 
rationale for all opinions expressed.

4.  Readjudicate the veteran's claims for 
an increased disability rating.  If the 
benefits sought on appeal remain denied, 
provide the veteran and his representative 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


